DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on October 12, 2021 in which claims 1-23 are presented for examination; claims 21-23 are newly added.

Response to Arguments
Applicant's arguments filed on the aforementioned date have been fully considered but they are not persuasive. Therefore, the rejection of claims 1, 5-9 and 13-17 under 35 USC 103 remains; claims 2-4, 10-12 and 18-20 remain objected to as containing allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 5-9, 13-17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya et al. US Patent No. 9,311,298 in view of McMullen et al. US Patent No. 9,430,405.

Regarding claim 1, Sarikaya et al. disclose “a conversational AI system comprising: a bot service” by providing a conversational understanding systems using a toolset (See Abstract and Title describing applications for Conversational Understanding (CU) using assets from a CU service) stored in memory and executable to: “receive one or more storage requests directing conversational data to multiple nodes of a conversational data object” (Figure 2, Component 205 describing Natural Language example sentence; Figure 3, Component 320, Col. 6, lines 44-49; Figure 4, Component 410, Col. 7, lines 6-7 describing natural language is received), “the conversational data being collected by one or more third-party bots during a conversation with a user conducted through a user device” (Figure 1, Component 105; Col 2, lines 27-Col. 3, line 46 describing a Conversational Understanding (CU) service collecting data by one or more third-party; Figure 7, Component 705; Col. 9, line 18-Col. 10, line 2 describing application that is configured to interact with CU service 705. Application 770 may include a natural user interface (NUI) or some other interface to interact with CU service 705. For example, a combination of a natural language dialog and other non-verbal modalities of expressing intent (e.g., gestures, touch, gaze, images, videos, spoken prosody, etc.) may be used to interact with service 705. CU service 705 receives speech utterances from application 770 and is configured to have a dialog with a user); “execute the one or more storage requests by storing the conversational data directed to each different one of the multiple nodes within a different one of multiple discrete memory spaces, each memory space of the multiple discrete memory spaces being governed by a different scope policy defining a lifetime for conversational data stored within the memory space” (FIG. 11, Col. 15, lines 16-37 describing Content developed, interacted with, or edited in association with the development manager 26 may be stored in different communication channels or other storage types. For example, various documents may be stored using a directory service 1322, a web portal 1324, a mailbox service 1326, an instant messaging store 1328, or a social networking site 1330. The development manager 26 may use any of these types of systems or the like for enabling data utilization. A server 1320 may provide the development manager 26 to clients. As one example, the server 1320 may be a web server providing the development manager 26 over the web. The server 1320 may provide the development manager 26 over the web to clients through a network 1315. The client computing device may be implemented as the computing device 1100 and embodied in a personal computer, a tablet computing device 1310 and/or a mobile computing device 1200 (e.g., a smart phone). Any of these embodiments of the client computing device 1100, 1310, and 1200 may obtain content from the store 1316. It is noted however, Sarikaya et al. did not specifically detail the aspects of “selectively erase data of each node of the multiple nodes of the conversational data object according to the lifetime defined by the scope policy by providing erasing data objects in a content node. A method of operating a content node that caches content divided into one or more data objects includes encrypting the one or more data objects using separate encryption keys for each of the one or more data objects, the separate encryption keys comprising a common portion shared by the one or more data objects and an individualized portion unique to each data object. The method further provides receiving a purge request to erase at least one data object and, responsive to the purge request, erasing at least one of the common portion or the individualized portion for the at least one data object based on the purge request (See McMullen et al. Abstract). In particular, McMullen et al. erase data for each node according to lifetime policy set in memory (data is erased according to lifetime policy set as stated in components 504 and 505; See McMullen et al. Figures 5, Components 503, 504 describing the content node erases (504) the one or more data objects by erasing the individualized portion of the encryption key for the one or more data objects, 505 indicates a desire to delete the group of data objects associated with a common portion of an encryption key. In response to the request, the content node is configured to erase (505) at least the common portion of the encryption key for the group of data objects; Figure 7, Components 704, 705, 706 data is erased according to lifetime policy set as stated in components 705 and 706). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the data erasing methodology of McMullen et al. 

As per claim 5, Sarikaya et al. disclose “wherein at least one of the multiple discrete memory spaces is governed by a scope policy that provides for persistent storage of the conversational data” (FIG. 11, Col. 15, lines 16-37 describing Content developed, interacted with, or edited in association with the development manager 26 may be stored in different communication channels or other storage types. For example, various documents may be stored using a directory service 1322, a web portal 1324, a mailbox service 1326, an instant messaging store 1328, or a social networking site 1330. The development manager 26 may use any of these types of systems or the like for enabling data utilization. A server 1320 may provide the development manager 26 to clients. As one example, the server 1320 may be a web server providing the development manager 26 over the web. The server 1320 may provide the development manager 26 over the web to clients through a network 1315. The client computing device may be implemented as the computing device 1100 and embodied in a personal computer, a tablet computing device 1310 and/or a mobile computing device 1200 (e.g., a smart phone). Any of these embodiments of the client computing device 1100, 1310, and 1200 may obtain content from the store 1316.

As per claim 6, Sarikaya et al. disclose “wherein each of the multiple discrete memory spaces is a region of volatile memory uniformly accessible to the one or more third-party hots” (FIG. 11, Col. 15, lines 16-37 describing Content developed, interacted with, or edited in association with the development manager 26 may be stored in different communication channels or other storage types. For example, various documents may be stored using a directory service 1322, a web portal 1324, a mailbox service 1326, an instant messaging store 1328, or a social networking site 1330. The development manager 26 may use any of these types of systems or the like for enabling data utilization. A server 1320 may provide the development manager 26 to clients. As one example, the server 1320 may be a web server providing the development manager 26 over the web. The server 1320 may provide the development manager 26 over the web to clients through a network 1315. The client computing device may be implemented as the computing device 1100 and embodied in a personal computer, a tablet computing device 1310 and/or a mobile computing device 1200 (e.g., a smart phone). Any of these embodiments of the client computing device 1100, 1310, and 1200 may obtain content from the store 1316

As per claim 7, Sarikaya et al. disclose “wherein the hot service executes the one or more storage requests by creating a complex sub-object within one or more of Figures 1, 5, 7; Col. 2, lines 25-Col. 5, line 11; Col. 8, lines 1-44; Col. 9, line 18-Col. 10, line 2).

As per claim 8, Sarikaya et al. disclose “wherein the scope policy for each of the multiple discrete memory spaces is defined by the bot service” (Figures 1, 5, 7; Col. 2, lines 25-Col. 5, line 11; Col. 8, lines 1-44; Col. 9, line 18-Col. 10, line 2).

Regarding claim 9, Sarikaya et al. disclose “a method comprising: receiving one or more storage requests directing conversational data to multiple nodes of a conversational data object” by providing a conversational understanding systems using a toolset (See Abstract and Title describing applications for Conversational Understanding (CU) using assets from a CU service); (Figure 2, Component 205 describing Natural Language example sentence; Figure 3, Component 320, Col. 6, lines 44-49; Figure 4, Component 410, Col. 7, lines 6-7 describing natural language is received), “the conversational data being collected by one or more third-party bots during a conversation with a user conducted through a user device” (Figure 1, Component 105; Col 2, lines 27-Col. 3, line 46 describing a Conversational Understanding (CU) service collecting data by one or more third-party; Figure 7, Component 705; Col. 9, line 18-Col. 10, line 2 describing application that is configured to interact with CU service 705. Application 770 may include a natural user interface (NUI) or some other interface to interact with CU service 705. For example, a combination of a natural language dialog and other non-verbal modalities of expressing intent (e.g., gestures, touch, gaze, images, videos, spoken prosody, etc.) may be used to interact with service 705. CU service 705 receives speech utterances from application 770 and is configured to have a dialog with a user); “storing the conversational data directed to each different one of the multiple nodes within a different one of multiple discrete memory spaces, each of the multiple discrete memory spaces being governed by a scope policy defining a lifetime for data stored within the memory space” (FIG. 11, Col. 15, lines 16-37 describing Content developed, interacted with, or edited in association with the development manager 26 may be stored in different communication channels or other storage types. For example, various documents may be stored using a directory service 1322, a web portal 1324, a mailbox service 1326, an instant messaging store 1328, or a social networking site 1330. The development manager 26 may use any of these types of systems or the like for enabling data utilization. A server 1320 may provide the development manager 26 to clients. As one example, the server 1320 may be a web server providing the development manager 26 over the web. The server 1320 may provide the development manager 26 over the web to clients through a network 1315. The client computing device may be implemented as the computing device 1100 and embodied in a personal computer, a tablet computing device 1310 and/or a mobile computing device 1200 (e.g., a smart phone). Any of these embodiments of the client computing device 1100, 1310, and 1200 may obtain content from the store 1316. It is noted however, Sarikaya et al. did not specifically detail the aspects of “selectively erasing data of each node of the multiple nodes of the conversational data object according to the lifetime defined by the scope policy governing the memory space storing the node” as recited in by providing erasing data objects in a content node. A method of operating a content node that caches content divided into one or more data objects includes encrypting the one or more data objects using separate encryption keys for each of the one or more data objects, the separate encryption keys comprising a common portion shared by the one or more data objects and an individualized portion unique to each data object. The method further provides receiving a purge request to erase at least one data object and, responsive to the purge request, erasing at least one of the common portion or the individualized portion for the at least one data object based on the purge request (See McMullen et al. Abstract). In particular, McMullen et al. erase data for each node according to lifetime policy set in memory (data is erased according to lifetime policy set as stated in components 504 and 505; See McMullen et al. Figures 5, Components 503, 504 describing the content node erases (504) the one or more data objects by erasing the individualized portion of the encryption key for the one or more data objects, 505 indicates a desire to delete the group of data objects associated with a common portion of an encryption key. In response to the request, the content node is configured to erase (505) at least the common portion of the encryption key for the group of data objects; Figure 7, Components 704, 705, 706 data is erased according to lifetime policy set as stated in components 705 and 706). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the data erasing methodology of McMullen et al. into the conversational understanding system of Sarikaya et al. because 

As per claim 13, Sarikaya et al. disclose “wherein at least one of the multiple discrete memory spaces is governed by a scope policy that provides for persistent storage of the conversational data” (FIG. 11, Col. 15, lines 16-37 describing Content developed, interacted with, or edited in association with the development manager 26 may be stored in different communication channels or other storage types. For example, various documents may be stored using a directory service 1322, a web portal 1324, a mailbox service 1326, an instant messaging store 1328, or a social networking site 1330. The development manager 26 may use any of these types of systems or the like for enabling data utilization. A server 1320 may provide the development manager 26 to clients. As one example, the server 1320 may be a web server providing the development manager 26 over the web. The server 1320 may provide the development manager 26 over the web to clients through a network 1315. The client computing device may be implemented as the computing device 1100 and embodied in a personal computer, a tablet computing device 1310 and/or a mobile computing device 1200 (e.g., a smart phone). Any of these embodiments of the client computing device 1100, 1310, and 1200 may obtain content from the store 1316.

As per claim 14, Sarikaya et al. disclose “wherein each of the multiple discrete memory spaces is a region of volatile memory uniformly accessible to the one or more third-party hots” (FIG. 11, Col. 15, lines 16-37 describing Content developed, interacted with, or edited in association with the development manager 26 may be stored in different communication channels or other storage types. For example, various documents may be stored using a directory service 1322, a web portal 1324, a mailbox service 1326, an instant messaging store 1328, or a social networking site 1330. The development manager 26 may use any of these types of systems or the like for enabling data utilization. A server 1320 may provide the development manager 26 to clients. As one example, the server 1320 may be a web server providing the development manager 26 over the web. The server 1320 may provide the development manager 26 over the web to clients through a network 1315. The client computing device may be implemented as the computing device 1100 and embodied in a personal computer, a tablet computing device 1310 and/or a mobile computing device 1200 (e.g., a smart phone). Any of these embodiments of the client computing device 1100, 1310, and 1200 may obtain content from the store 1316

As per claim 15, Sarikaya et al. disclose “wherein the hot service executes the one or more storage requests by creating a complex sub-object within one or more of the multiple nodes of the conversational data object” (Figures 1, 5, 7; Col. 2, lines 25-Col. 5, line 11; Col. 8, lines 1-44; Col. 9, line 18-Col. 10, line 2).

As per claim 16, Sarikaya et al. disclose “wherein the scope policy for each of the multiple discrete memory spaces is defined by the bot service” (Figures 1, 5, 7; Col. 2, lines 25-Col. 5, line 11; Col. 8, lines 1-44; Col. 9, line 18-Col. 10, line 2).

Regarding claim 17, Sarikaya et al. disclose “one or more memory devices implementing computer-executable instructions for executing a computer process comprising: receiving one or more storage requests directing conversational data to multiple nodes of a conversational data object” by providing a conversational understanding systems using a toolset (See Abstract and Title describing applications for Conversational Understanding (CU) using assets from a CU service); (Figure 2, Component 205 describing Natural Language example sentence; Figure 3, Component 320, Col. 6, lines 44-49; Figure 4, Component 410, Col. 7, lines 6-7 describing natural language is received), “the conversational data being collected by one or more third-party bots during a conversation with a user conducted through a user device” (Figure 1, Component 105; Col 2, lines 27-Col. 3, line 46 describing a Conversational Understanding (CU) service collecting data by one or more third-party; Figure 7, Component 705; Col. 9, line 18-Col. 10, line 2 describing application that is configured to interact with CU service 705. Application 770 may include a natural user interface (NUI) or some other interface to interact with CU service 705. For example, a combination of a natural language dialog and other non-verbal modalities of expressing intent (e.g., gestures, touch, gaze, images, videos, spoken prosody, etc.) may be used to interact with service 705. CU service 705 receives speech utterances from application 770 and is configured to have a dialog with a user); “storing the conversational data directed to each different one of the multiple nodes within a different one of multiple discrete memory spaces, each memory space of the multiple discrete memory spaces being governed by a scope policy defining a lifetime for data stored within the memory space” (FIG. 11, Col. 15, lines 16-37 describing Content developed, interacted with, or edited in association with the development manager 26 may be stored in different communication channels or other storage types. For example, various documents may be stored using a directory service 1322, a web portal 1324, a mailbox service 1326, an instant messaging store 1328, or a social networking site 1330. The development manager 26 may use any of these types of systems or the like for enabling data utilization. A server 1320 may provide the development manager 26 to clients. As one example, the server 1320 may be a web server providing the development manager 26 over the web. The server 1320 may provide the development manager 26 over the web to clients through a network 1315. The client computing device may be implemented as the computing device 1100 and embodied in a personal computer, a tablet computing device 1310 and/or a mobile computing device 1200 (e.g., a smart phone). Any of these embodiments of the client computing device 1100, 1310, and 1200 may obtain content from the store 1316. It is noted however, Sarikaya et al. did not specifically detail the aspects of “selectively erasing data of each node of the multiple nodes of the conversational data object according to the lifetime defined by the scope policy governing the memory space storing the node” as recited in the instant claim 17. On the by providing erasing data objects in a content node. A method of operating a content node that caches content divided into one or more data objects includes encrypting the one or more data objects using separate encryption keys for each of the one or more data objects, the separate encryption keys comprising a common portion shared by the one or more data objects and an individualized portion unique to each data object. The method further provides receiving a purge request to erase at least one data object and, responsive to the purge request, erasing at least one of the common portion or the individualized portion for the at least one data object based on the purge request (See McMullen et al. Abstract). In particular, McMullen et al. erase data for each node according to lifetime policy set in memory (data is erased according to lifetime policy set as stated in components 504 and 505; See McMullen et al. Figures 5, Components 503, 504 describing the content node erases (504) the one or more data objects by erasing the individualized portion of the encryption key for the one or more data objects, 505 indicates a desire to delete the group of data objects associated with a common portion of an encryption key. In response to the request, the content node is configured to erase (505) at least the common portion of the encryption key for the group of data objects; Figure 7, Components 704, 705, 706 data is erased according to lifetime policy set as stated in components 705 and 706). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the data erasing methodology of McMullen et al. into the conversational understanding system of Sarikaya et al. because that would 

As per claim 21, McMullen et al. disclose “wherein at least one of the multiple discrete memory spaces is governed by a scope policy that provides for erasing the conversational data stored in the memory space responsive to an end defined by the scope policy” (as conditions for erasures as shown in Figure 7 of McMullen and FIG. 10 which illustrates a content node computing system for erasing data objects; wherein erasure is realized according to an encrypt module 1008, which is a scope policy for erasing in a memory space).

As per claim 22, McMullen et al. disclose “wherein at least one of the multiple discrete
memory spaces is governed by a scope policy that provides for erasing the conversational data stored in the memory space responsive to an end defined by the scope policy” (as conditions for erasures as shown in Figure 7 of McMullen and FIG. 10 which illustrates a content node computing system for erasing data objects; wherein erasure is realized according to an encrypt module 1008, which is a scope policy for erasing in a memory space).

as conditions for erasures as shown in Figure 7 of McMullen and FIG. 10 which illustrates a content node computing system for erasing data objects; wherein erasure is realized according to an encrypt module 1008, which is a scope policy for erasing in a memory space).

Allowable Subject Matter
Claims 2-4, 10-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record failed to disclose the claimed features:
 “wherein at least one of the multiple discrete memory spaces is governed by a scope policy that provides for erasing the conversational data stored in the memory space responsive to an end of each speaking turn within the conversation”; “wherein at least one of the multiple discrete memory spaces is governed by a scope policy that provides for cyclically erasing the conversational data stored in the memory space responsive to an end of each dialog within the conversation”; “wherein at least one of the multiple discrete memory spaces is governed by a scope policy that provides for erasing the 

Remarks
The Applicant argued that Sarikaya and McMullen do not disclose “selective erasure of conversational data based on a scope policy defining a lifetime for conversational data stored within a memory space”. But, to support this line of argument, the Applicant refers to Paragraph 0035 of his specification to provide context for the claimed feature “scope policy”.  

0035	Although the various conversational bots 224 may selectively erase and/or overwrite certain data in the conversational memory spaces 206 (e.g., by way of a command to the bot service 202), the bot controller 204 implements the scope policy for each of the conversational memory spaces 206 on an on-going basis by erasing data within the memory space at end of each cycle defined by the scope policy of the memory space (note — in this example, the data in the user memory space 210 is preserved for an indefinite cycle without end). For example, the bot controller 204 erases all data in the turn memory space 212 each time an “end turn” activity is processed (e.g., after the bot controller 204 is finished processing a user utterance); erases all data in the dialog memory space 214 responsive to an identified “end of dialog” event (e.g., when the user commences a new dialog relating to a different topic); and erases all dialog in the conversation memory space 216 responsive to an identified end of a conversation (e.g., after a set period of time has elapsed since the last user utterance was detected).	

From reading the paragraph above and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., bot controller implements the scope policy for each of the conversational memory spaces on an on-going basis by erasing data within the memory space at end of each cycle defined by the scope policy of the memory space and bot controller erases all data in the turn memory space each time an “end turn” activity is processed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant also argued that “None of these erasures are according to a “lifetime defined by the scope policy governing the memory space storing the node.” The Examiner respectfully submits since the independent claims are silent on the features upon which applicant relies to support the “scope policy”, the scope policy was interpreted as conditions for erasures as shown in Figure 7 of McMullen and FIG. 10 which illustrates a content node computing system for erasing data objects; wherein erasure is realized according to an encrypt module 1008, which contains scope policy for erasing in a memory space. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
January 11, 2022